The defendant was convicted of the offense of burglary. His motion for a new trial, containing the general grounds only, was overruled; and that judgment is assigned as error. The evidence, direct and circumstantial, while not altogether satisfactory, was sufficient to show the corpus delicti, and to authorize the jury to find that the defendant was present at the commission of the crime and participated therein as a principal. The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 15, 1944.